DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 9, 12, 14, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 13-16 of U.S. Patent No. 10583979. Although the claims at issue are not identical, they are not patentably distinct from each other because the features identified in application 16/775859 are all found in the identified features of US 10583979 as obvious to one of ordinary skill in the art.

Application 16/775859
US 10583979
1. (Currently Amended) A drug storage container, comprising: a housing defining a storage space for drug portions and having a discharge opening; a singling device disposed in the housing and having a duct defined by two projections; and a restraining assembly disposed completely within the housing, the restraining assembly comprising: a restraining portion configured to restrict drug portions in the storage space from entering the duct when the duct is aligned with the discharge opening; and a fastening portion comprising two fastening components disposed at opposed ends of the restraining portion, each fastening component comprising a cylindrical guiding portion  slidingly and height-adjustably disposed within a corresponding cylindrical fastening socket of the housing to secure the restraining assembly within the housing, wherein the restraining portion is configured to be pushed from above in a downward direction towards the discharge opening and onto an upper surface of one of the projections.
6. (Previously Presented) The drug storage container of Claim 1, wherein a first cylindrical fastening socket has a cylindrical cavity and a first fastening component has a cylindrical guiding portion configured to be disposed in the cylindrical cavity.

8. (Previously Presented) The drug 
storage container of Claim 1, wherein each fastening component comprises a cylindrical portion configured to be 
disposed in a cylindrical cavity of the corresponding cylindrical fastening socket.

9. (Original) The drug storage container of Claim 1, wherein the singling device comprises a plurality of ducts.

12. (Previously Presented) The drug storage container of Claim 1, wherein each cylindrical fastening socket is disposed in a circular-cylindrical section of the housing.
5. A storage container assembly, comprising: a housing comprising a receiving space for storing one or more drug portions, a circular-cylindrical section, a discharge opening, and a vertical cylindrical fastening socket; a singling assembly disposed in the circular-cylindrical section and comprising a duct; and a restraining assembly disposed completely within the housing and comprising: a fastening portion configured to engage with the vertical cylindrical fastening socket to secure the restraining assembly, wherein the fastening portion is situated in the vertical cylindrical fastening socket; and a restraining portion perpendicular to the fastening portion and configured to restrict the one or more drug portions from entering the duct when the duct is aligned with the discharge opening, wherein the restraining assembly is configured to be pushed in a direction of the discharge opening onto an upper surface of one or more projections situated near the duct.

13. The storage container assembly of claim 5, further comprising: first and second vertical cylindrical fastening sockets; and first and second circular-cylindrical fastening portions, wherein the first and second circular-cylindrical fastening portions are disposed within the first and second vertical cylindrical fastening sockets, respectively.

14. The storage container assembly of claim 13, wherein the first and second circular-cylindrical fastening portions are disposed on opposing ends of the restraining portion.

15. A storage container assembly of a medication storage and dispensing station, comprising: a housing, the housing comprising: a receiving space for storing a plurality of the same type of medication, wherein the medication is one of pills, tablets, capsules and gel-caps; a circular-cylindrical section; a discharge opening disposed at the bottom of the circular-cylindrical section; and first and second vertical cylindrical fastening sockets; a singling assembly disposed in the circular-cylindrical section and comprising a plurality of ducts; and an integrally formed restraining assembly, the integrally formed restraining assembly comprising: first and second vertical cylindrical fastening portions slidingly engaged with the first and second vertical cylindrical fastening sockets respectively to secure the restraining assembly to the housing, the integrally formed restraining assembly is configured to be pushed in a direction of the discharge opening onto an upper surface of one or more projections situated near at least one duct of plurality of ducts; and a restraining portion angled from the fastening portion, the restraining portion disposed over the discharge opening and configured to restrict any medication from entering a duct aligned with the discharge opening.

16. The storage container of claim 1, wherein the restrainer is configured to be pushed in a direction of the discharge opening onto an upper surface of one or more projections situated near the at least one duct.
14. (Currently Amended) A drug restraining assembly, comprising: a restraining portion configured to restrict drug portions in a storage space of a drug storage container from entering a duct of a singling device disposed within the drug storage container when the duct is aligned with a discharge opening of the drug storage container; and a fastening portion comprising two fastening components disposed at opposed ends of the restraining portion, each fastening component comprising a cylindrical guiding portion configured to be slidingly and height-adjustably disposed within a corresponding cylindrical fastening socket of the drug storage container to secure the drug restraining assembly, wherein the drug restraining assembly is configured to be disposed completely within the drug storage container and the restraining portion is configured to be pushed from above in a downward direction towards the discharge opening and onto an upper surface of a projection of the singling device.

19. (Original) The drug restraining assembly of Claim 14, wherein the restraining portion is perpendicular to the fastening portion.



20. (Previously Presented) The drug restraining assembly of Claim 14, wherein each fastening component comprises a cylindrical portion configured to be disposed in a cylindrical cavity of the corresponding cylindrical fastening socket.
5. A storage container assembly, comprising: a housing comprising a receiving space for storing one or more drug portions, a circular-cylindrical section, a discharge opening, and a vertical cylindrical fastening socket; a singling assembly disposed in the circular-cylindrical section and comprising a duct; and a restraining assembly disposed completely within the housing and comprising: a fastening portion configured to engage with the vertical cylindrical fastening socket to secure the restraining assembly, wherein the fastening portion is situated in the vertical cylindrical fastening socket; and a restraining portion perpendicular to the fastening portion and configured to restrict the one or more drug portions from entering the duct when the duct is aligned with the discharge opening, wherein the restraining assembly is configured to be pushed in a direction of the discharge opening onto an upper surface of one or more projections situated near the duct.

13. The storage container assembly of claim 5, further comprising: first and second vertical cylindrical fastening sockets; and first and second circular-cylindrical fastening portions, wherein the first and second circular-cylindrical fastening portions are disposed within the first and second vertical cylindrical fastening sockets, respectively.

14. The storage container assembly of claim 13, wherein the first and second circular-cylindrical fastening portions are disposed on opposing ends of the restraining portion.
15. A storage container assembly of a medication storage and dispensing station, comprising: a housing, the housing comprising: a receiving space for storing a plurality of the same type of medication, wherein the medication is one of pills, tablets, capsules and gel-caps; a circular-cylindrical section; a discharge opening disposed at the bottom of the circular-cylindrical section; and first and second vertical cylindrical fastening sockets; a singling assembly disposed in the circular-cylindrical section and comprising a plurality of ducts; and an integrally formed restraining assembly, the integrally formed restraining assembly comprising: first and second vertical cylindrical fastening portions slidingly engaged with the first and second vertical cylindrical fastening sockets respectively to secure the restraining assembly to the housing, the integrally formed restraining assembly is configured to be pushed in a direction of the discharge opening onto an upper surface of one or more projections situated near at least one duct of plurality of ducts; and a restraining portion angled from the fastening portion, the restraining portion disposed over the discharge opening and configured to restrict any medication from entering a duct aligned with the discharge opening.

16. The storage container of claim 1, wherein the restrainer is configured to be pushed in a direction of the discharge opening onto an upper surface of one or more projections situated near the at least one duct.




Allowable Subject Matter
Claims 4, 7, 10-11, 13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/K.L.R/Examiner, Art Unit 3651